B. FLETCHER, Circuit Judge,
concurring in part and dissenting in part.
I concur in sections one, two, four and five. I respectfully dissent from section three, involving the consent to search. The memorandum disposition focuses on one fact in support of the finding of voluntariness: that Fritts signed a 'written waiver. This holding neglects other facts that strongly suggest coercion: At the time Fritts gave his “consent,” he was in custody, in handcuffs, in the back of an officer’s unmarked vehicle; he had not been read his Miranda rights; and he had just suffered through a disorienting, early morning arrest at the hands of six to eight agents with guns drawn. Fritts’ ordeal was not materially different from other “consent” searches which have been deemed involuntary in this circuit. See, e.g., United States v. Reid, 226 F.3d 1020 (9th Cir.2000); United States v. Al-Azzawy, 784 F.2d 890, 895 (9th Cir.1985) (affirming the district court’s ruling of involuntariness when defendant was ordered from his trailer, ordered to his knees at gunpoint, frisked, searched, and then asked for consent).
Reid, a case which was recently decided, is particularly instructive. In Reid, we reversed as clearly erroneous the district court’s finding of voluntary consent.1 Officers ordered the suspect, a man named Grant, against a sliding glass door, placed him in a spread eagle position, frisked him, and then handcuffed him. Reid, 226 F.3d at 1027. Grant was not read his Miranda rights. Id. All of the officers were armed, and one of the officers had his gun drawn. Id. Grant was apparently no longer at gunpoint at the time he consented. Id. at 1030 (dissenting opinion) (quoting the district court, “within minutes of the time Grant gave his consent, he had been held at gunpoint____”). Not only did the majority reverse the district court, but it held that “the relevant considerations overwhelmingly favor the finding that Grant did not voluntarily consent.” Id. at 1027. In other words, it was not a close case. We noted that in such cases, the government’s burden is to show “that there was no duress or coercion, express or implied and that the consent was unequivocal and specific and freely and intelligently given.” Id. at 1026 (internal quotation marks deleted) (quoting United States v. Shaibu, 920 F.2d 1423, 1426 (9th Cir.1990)).
Reid cannot be distinguished. In neither Reid nor this case did the government sustain its burden. This case involved the search of a home, and the majority in Reid reminds us of the important limits attendant upon the police in the search of a person’s home. We noted that “[j]udicial concern [for] the sanctity of the home is so elevated that free and voluntary consent cannot be found by a showing of mere acquiescence to a claim of lawful authority.” Id. (alteration in original) (quoting *769Shaibu, 920 F.2d at 1426 (9th Cir.1990)). The only relevant differences between this case and Reid are that Fritts was told he did not have to consent, and he signed a consent form. Neither of these facts show more than “a mere acquiescence to a claim of lawful authority.” Id. In Reid guns were holstered and time passed before the consent was sought. Id. at 1030 (“[t]he handcuffs and guns were threatening; but the officers acted to dispel any coercion Grant may have felt.”) (dissenting opinion). I agree with the majority in Reid that the effect of such confrontation is not easily dispelled.
The majority in Reid thought it was an easy case; the facts “overwhelmingly favor[ed]” overruling the district court’s holding as clearly erroneous. Id. at 1027/' Our case is almost on all fours with Reid; we should follow it.
Even without reliance on Reid, I would hold that Fritts did not voluntarily consent. It is hard to think that any reasonable person in this situation — handcuffed in the back of an officer’s car, still groggy from sleep and drugs, physically separated from his spouse, with the image of gun barrels still fresh in mind — would have felt he could resist the police and decline to consent. It is possible that the initial coerciveness and hostility had dissipated somewhat, but the apprehension that came from the armed arrest had not.

. We also held, in the alternative, that the suspect in Reid did not have authority to consent to the search because he was not a resident of the apartment searched.